Case 1:20-cv-00117-STV Document 1 Filed 01/15/20 USDC Colorado Page 1 of 18




                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLORADO


Civil Action No.



WINTERWHEAT MARQUEZ,
       Plaintiff,
v.
AMRG HOLDINGS, a Colorado Limited Liability Company;
QUALITY CARE RESOURCE CENTER, a Colorado Limited Liability Company;
WESTERN PLAINS HOLDINGS, a Colorado Limited Liability Company;
KENNETH DANIEL, individually, and in his official corporate capacity;
DAVID G. KEOWN, JR., individually, and in his official corporate capacity; and
BLAKE A. SHEARS, individually, and in his official corporate capacity;
       Defendants.



                                     COMPLAINT
                                 (Demand for Jury Trial)



       Plaintiff, Winterwheat Marquez (“Plaintiff”), individually, sues the Defendants,

AMRG Holdings, Quality Care Resource Center, Western Plains Holdings, Kenneth

Daniel, David G. Keown, and Blake A. Shears (collectively, “Defendants”), and alleges

as follows:

                              PRELIMINARY STATEMENT

       1.      This lawsuit arises under the Fair Labor Standards Act (“FLSA”), 29

U.S.C. § 201, et seq., for the Defendants’ failure to pay Plaintiff all earned overtime

wages, minimum wages, and other wages.
Case 1:20-cv-00117-STV Document 1 Filed 01/15/20 USDC Colorado Page 2 of 18




       2.     This lawsuit also arises under the Colorado Minimum Wage Act

(“CMWA”), Colorado Revised Statutes (“C.R.S.”) Title 8, Article 6.

       3.     This is an action for unpaid wages, liquidated damages, interest, attorneys’

fees, and costs under the FLSA.

       4.     The FLSA was enacted “to protect all covered workers from substandard

wages and oppressive working hours.” Under the FLSA, employers must pay all non-

exempt employees at least the applicable minimum wage for all hours worked in a given

workweek and the applicable overtime rate for all hours worked in excess of 40 in a given

workweek.

       5.     Defendants enforced a policy or practice of not paying minimum wage or

one and one-half times Plaintiff’s regular rate of pay for all hours worked in excess of 40

hours in a given workweek, in violation of the FLSA.

                              JURISDICTION AND VENUE

       6.     Plaintiff realleges and incorporates by reference all allegations in all

preceding paragraphs.

       7.     This Court has subject matter jurisdiction pursuant to 28 U.S.C. § 1331

and 29 U.S.C. § 201, et seq. because this civil action arises under the laws of the

United States. This Court has supplemental jurisdiction under 28 U.S.C. § 1367

because the state law claims asserted herein are so related to claims in this action over

which this Court has subject matter jurisdiction that they form part of the same case or

controversy under Article III of the United States Constitution.




                                          2
Case 1:20-cv-00117-STV Document 1 Filed 01/15/20 USDC Colorado Page 3 of 18




       8.     Venue is proper in this district pursuant to 28 U.S.C. § 1391(b)(ii) because

acts giving rise to the claims of Plaintiffs occurred within the District of Colorado, and

Defendants regularly conduct business in and have engaged in the wrongful conduct

alleged herein – and, thus, are subject to personal jurisdiction in – this judicial district.

                                          PARTIES

       9.     Plaintiff realleges and incorporates by reference all allegations in all

preceding paragraphs.

       10.    At all relevant times, Plaintiff is an individual residing in Adams County,

Colorado, and is a former employee of Defendants.

       11.    Plaintiff was employed by Defendants as a telemarketer from

approximately August 11, 2019 through approximately November 1, 2019. During her

employment with Defendants, Plaintiff’s typical job duties included contacting

prospective customers and signing them up for a credit repair program.

       12.    At all material times, Plaintiff was an employee of the Defendants as

defined in 29 U.S.C. § 203(e)(1) and was a non-exempt employee under 29 U.S.C. §

213(a)(1).

       13.    At all material times, Plaintiff was an employee of the Defendants

AMRG Holdings, Quality Care Resource Center, and Western Plains Holdings

(collectively, the “Entity Defendants”) as defined in the CMWA, C.R.S. § 8-4-101(5)

and was a non-exempt employee under 29 U.S.C. § 213(a)(1).

       14.    At all material times, Defendant AMRG Holdings was a limited liability

company duly licensed to transact business in the State of Colorado.




                                           3
Case 1:20-cv-00117-STV Document 1 Filed 01/15/20 USDC Colorado Page 4 of 18




       15.    At all material times, Defendant AMRG Holdings does business, has

offices, and/or maintains agents for the transaction of its customary business in Adams

County, Colorado.

       16.    At all materials times, Defendant AMRG Holdings was Plaintiff’s

“employer,” as defined by the FLSA. 29 U.S.C. § 203(d).

       17.    At all materials times, Defendant AMRG Holdings was Plaintiffs’

“employer,” as defined by the CMWA, C.R.S. § 8-4-101(6).

       18.    At all material times, Defendant Quality Care Resource Center was a

limited liability company duly licensed to transact business in the State of Colorado.

       19.    At all material times, Defendant Quality Care Resource Center does

business, has offices, and/or maintains agents for the transaction of its customary

business in Arapahoe County, Colorado.

       20.    At all materials times, Defendant Quality Care Resource Center was

Plaintiff’s “employer,” as defined by the FLSA. 29 U.S.C. § 203(d).

       21.    At all materials times, Defendant Quality Care Resource Center was

Plaintiffs’ “employer,” as defined by the CMWA, C.R.S. § 8-4-101(6).

       22.    At all material times, Defendant Western Plains Holdings was a limited

liability company duly licensed to transact business in the State of Colorado.

       23.    At all material times, Defendant Western Plains Holdings does business,

has offices, and/or maintains agents for the transaction of its customary business in

Denver County, Colorado.




                                         4
Case 1:20-cv-00117-STV Document 1 Filed 01/15/20 USDC Colorado Page 5 of 18




       24.    At all materials times, Defendant Western Plains Holdings was Plaintiff’s

“employer,” as defined by the FLSA. 29 U.S.C. § 203(d).

       25.    At all materials times, Defendant Western Plains Holdings was

Plaintiffs’ “employer,” as defined by the CMWA, C.R.S. § 8-4-101(6).

       26.    At all materials times, Defendant David G. Keown, Jr. was Plaintiff’s

“employer,” as defined by the FLSA. 29 U.S.C. § 203(d).

       27.    At all materials times, Defendant Blake A. Shears was Plaintiff’s

“employer,” as defined by the FLSA. 29 U.S.C. § 203(d).

       28.    At all relevant times throughout Plaintiff’s employment, AMRG Holdings

had the authority to hire and fire employees, supervised and controlled work schedules

or the conditions of employment, determined the rate and method of payment, and

maintained employment records in connection with Plaintiff’s employment with

Defendants As a person who acted in the interest of Defendants in relation to the

company’s employees, AMRG Holdings is subject to liability under the FLSA.

       29.    At all relevant times throughout Plaintiff’s employment, Quality Care

Resource Center had the authority to hire and fire employees, supervised and

controlled work schedules or the conditions of employment, determined the rate and

method of payment, and maintained employment records in connection with Plaintiff’s

employment with Defendants. As a person who acted in the interest of Defendants in

relation to the company’s employees, Quality Care Resource Center is subject to

liability under the FLSA.




                                         5
Case 1:20-cv-00117-STV Document 1 Filed 01/15/20 USDC Colorado Page 6 of 18




        30.   At all relevant times throughout Plaintiff’s employment, Western Plains

Holdings had the authority to hire and fire employees, supervised and controlled work

schedules or the conditions of employment, determined the rate and method of

payment, and maintained employment records in connection with Plaintiff’s employment

with Defendants. As a person who acted in the interest of Defendants in relation to the

company’s employees, Western Plains Holdings is subject to liability under the FLSA.

        31.   Defendant David G. Keown, Jr. has caused events to take place giving

rise to the claims in this Complaint. David G. Keown, Jr. is an owner of Defendants and

was at all relevant times Plaintiff’s employer as defined by the FLSA, 29 U.S.C. §

203(d).

        32.   Under the FLSA, Defendant David G. Keown, Jr. is an employer. The

FLSA defines “employer” as any individual who acts directly or indirectly in the interest

of an employer in relation to an employee. David G. Keown, Jr. is an owner of

Defendants.

        33.   At all relevant times throughout Plaintiff’s employment, Defendant David

G. Keown, Jr. had the authority to hire and fire employees, supervised and controlled

work schedules or the conditions of employment, determined the rate and method of

payment, and maintained employment records in connection with Plaintiff’s employment

with Defendants. As a person who acted in the interest of Defendants in relation to the

company’s employees, David G. Keown, Jr. is subject to individual liability under the

FLSA.




                                         6
Case 1:20-cv-00117-STV Document 1 Filed 01/15/20 USDC Colorado Page 7 of 18




        34.   Defendant Blake A. Shears has caused events to take place giving rise to

the claims in this Complaint. Blake A. Shears is an owner of Defendants and was at all

relevant times Plaintiff’s employer as defined by the FLSA, 29 U.S.C. § 203(d).

        35.   Under the FLSA, Defendant Blake A. Shears is an employer. The FLSA

defines “employer” as any individual who acts directly or indirectly in the interest of an

employer in relation to an employee. Blake A. Shears is an owner of Defendants.

        36.   At all relevant times throughout Plaintiff’s employment, Defendant Blake A.

Shears had the authority to hire and fire employees, supervised and controlled work

schedules or the conditions of employment, determined the rate and method of

payment, and maintained employment records in connection with Plaintiff’s employment

with Miro Jewelers, Inc. As a person who acted in the interest of Defendants in relation

to the company’s employees, Blake A. Shears is subject to individual liability under the

FLSA.

                               FACTUAL ALLEGATIONS

        37.   Plaintiff realleges and incorporates by reference all allegations in all

preceding paragraphs.

        38.   Defendants own and operate as “Quality Care Resource Center,” a call

center in Westminster county, Colorado.

        39.   Plaintiff, in her work for the Defendants, was employed by an enterprise

engaged in commerce that had annual gross sales of at least $500,000.

        40.   At all relevant time, Plaintiff, in her work for the Defendants, was engaged

in commerce or the production of goods for commerce.




                                          7
Case 1:20-cv-00117-STV Document 1 Filed 01/15/20 USDC Colorado Page 8 of 18




       41.   At all relevant times, Plaintiff, in her work for the Defendants, was

engaged in interstate commerce.

       42.   At all relevant times, Plaintiff, in her work for the Defendants,

communicated with customers and potential customers using the telephone and

internet.

       43.   Plaintiff was hired by the Defendants to perform work as a telemarketer at

Defendants’ call center.

       44.   Defendants compensated Plaintiff at a rate of $13.00 per hour. Plaintiff

also received various bonus and commission payments.

       45.   Plaintiff was never compensated any wages whatsoever for her final

paycheck.

       46.   Plaintiff’s final workweek was the week of October 27, 2019 through

November 2, 2019. She received her final paycheck on November 11, 2019.

       47.   Plaintiff attempted to cash her final paycheck, but it was returned on

approximately November 20, 2019 due to insufficient funds.

       48.   The paycheck was again returned on approximately December 4, 2019

due to the account being frozen.

       49.   Plaintiff made multiple attempts to contact Defendants and Defendants’

agents via text message and email.

       50.   To date, Defendants have not compensated Plaintiff her final paycheck in

the amount of $520.59.




                                         8
Case 1:20-cv-00117-STV Document 1 Filed 01/15/20 USDC Colorado Page 9 of 18




       51.    Defendants knew that – or acted with reckless disregard as to whether –

their refusal or failure to properly compensate Plaintiff her final paycheck would violate

federal and state law, and Defendants were aware of the FLSA minimum wage

requirements during Plaintiff’s employment. As such, Defendants’ conduct constitutes a

willful violation of the FLSA.

       52.    As a result, Defendants violated the FLSA, 29 U.S.C. § 206(a) by failing to

compensate her at least the applicable minimum wage for all hours worked in her

regular workweek.

       53.    In multiple workweeks, Plaintiff worked in excess of 40 hours. In those

workweeks, Defendants were required to compensate Plaintiff one and one-half times

her regular rates of pay for all such hours in excess of 40.

       54.    Plaintiff’s regular rate of pay includes any commissions or bonuses paid in

addition to her hourly rate of pay.

       55.    Rather than compensate Plaintiff one and one-half times her regular rate

of pay for all hours worked in excess of 40 hours in those given workweeks, Defendants

compensated Plaintiff one and one-half times her hourly rate of $13.00 but did not

include earned commissions or bonuses in her regular rate of pay.

       56.    For example, in the workweek of September 8, 2019 through September

14, 2019, Plaintiff worked 44 hours. Plaintiff was compensated for 40 hours at a rate of

$13.00 per hour, and 4 hours at a rate of $19.50 per hour.

       57.    In that pay period, Plaintiff receive an additional $25.00 bonus and an

additional $10.00 commission.




                                         9
Case 1:20-cv-00117-STV Document 1 Filed 01/15/20 USDC Colorado Page 10 of 18




        58.   Therefore, Plaintiff’s regular rate of pay for that workweek was $14.39 per

hour, and her overtime rate should have been $21.59 per hour rather than $19.50 per

hour.

        59.   As a result, Defendants violated 29 U.S.C. § 207(a) by failing to

compensate Plaintiff one and one-half times her regular rate of pay for all hours worked

in excess of 40 hours in a given workweek.

        60.   Defendants knew that – or acted with reckless disregard as to whether –

their refusal or failure to properly compensate Plaintiff her overtime wages over the

course of her employment would violate federal and state law, and Defendants were

aware of the FLSA overtime wage requirements during Plaintiff’s employment. As such,

Defendants’ conduct constitutes a willful violation of the FLSA.

        61.   Plaintiff’s paycheck for the week of October 27, 2019 through November

2, 2019 was due on November 11, 2019. Plaintiff received and attempted to deposit her

final check on or about November 11, 2019.

        62.   On approximately November 20, 2019, Defendants’ final paycheck was

returned due to insufficient funds.

        63.   On November 22, 2019, Plaintiff contacted Defendants via email to make

a written demand for wages owed to her.

        64.   To date, Defendants have failed to compensate Plaintiff the wages due

and owing to her.




                                        10
Case 1:20-cv-00117-STV Document 1 Filed 01/15/20 USDC Colorado Page 11 of 18




       65.    As a result of Defendants’ failure to compensate Plaintiff her paycheck,

the Entity Defendants failed to compensate Plaintiff minimum wage for all hours worked,

in violation of the CMWA, C.R.S. § 8-6-104.

       66.    As a result of Defendants’ failure to compensate Plaintiff her paycheck,

the Entity Defendants failed to compensate Plaintiff wages owed, in violation of C.R.S. §

8-6-109

       67.    Defendants knew that – or acted with reckless disregard as to whether –

their refusal or failure to properly compensate Plaintiff over the course of her

employment would violate federal and state law, and Defendants were aware of the

FLSA and CMWA wage requirements during Plaintiff’s employment. As such,

Defendants’ conduct constitutes a willful violation of the CMWA.

       68.    In her work for Defendants, Plaintiff was not a manager.

       69.    In her work for Defendants, Plaintiff did not have supervisory authority

over any of Defendants’ employees.

       70.    In her work for Defendants, Plaintiff did not possess the authority to hire or

fire employees.

       71.    In her work for Defendants, Plaintiff did not possess the authority to make

critical job decisions with respect to any of Defendants’ employees.

       72.    In her work for Defendants, Plaintiff did not direct the work of two or more

employees.

       73.    In her work for Defendants, Plaintiff did not exercise discretion and

independent judgment with respect to matters of significance.




                                         11
Case 1:20-cv-00117-STV Document 1 Filed 01/15/20 USDC Colorado Page 12 of 18




         74.   In her work for Defendants, Plaintiff’s primary duty was not the

management of the enterprise in which she was employed or any recognized

department of the enterprise.

         75.   As a result of Defendants’ failure to compensate Plaintiff any wage

whatsoever for her final pay period, Defendants violated the minimum wage provisions

of the FLSA, 29 U.S.C § 206(a), and Plaintiff is therefore entitled to compensation for

her unpaid wages at an hourly rate, to be proven at trial, plus an additional equal

amount as liquidated damages, together with interest, reasonable attorneys’ fees, and

costs.

         76.   As a result of Defendants’ failure to compensate Plaintiff at a rate of one

and one-half times her regular rate of pay for all hours worked in excess of 40 hours in a

given workweek, Defendants violated the overtime provisions of the FLSA, 29 U.S.C. §

207(a), and Plaintiff is therefore entitled to compensation for her unpaid overtime wages

at an hourly rate, to be proven at trial, plus an additional equal amount as liquidated

damages, together with interest, reasonable attorney’s fees, and costs.

         77.   As a result of the Entity Defendants’ failure to pay Plaintiffs any wage

whatsoever for her final week of work for the Entity Defendants, the Entity Defendants

failed to compensate Plaintiffs minimum wage for all hours worked, in violation of the

CMWA, C.R.S. § 8-6-104. Therefore, Plaintiff is entitled to full minimum wage for all

hours worked, together with interest, reasonable attorneys’ fees, and costs pursuant to

the CMWA, C.R.S. § 8-6-118.




                                          12
Case 1:20-cv-00117-STV Document 1 Filed 01/15/20 USDC Colorado Page 13 of 18




       78.    As a result of the Entity Defendants’ failure to pay Plaintiffs any wage

whatsoever, the Defendants failed to compensate Plaintiffs wages as required, in

violation of the CMWA, C.R.S. § 8-6-109. Therefore, Plaintiff is entitled to

compensation for her unpaid wages, plus an additional 125% of her unpaid wages as

liquidated damages, and attorneys’ fees and costs pursuant to the CMWA, C.R.S. § 8-

6-109(3)(b)(I).

       79.    As a result of the Entity Defendants’ willful violations of Colorado wage

law, the penalty prescribed under C.R.S. § 8-6-109(3)(b) is increased by an additional

50% pursuant to C.R.S. § 8-6-109(3)(c).

                    COUNT ONE: FAIR LABOR STANDARDS ACT
                       FAILURE TO PAY MINIMUM WAGE

       80.    Plaintiff realleges and incorporates by reference all allegations in all

preceding paragraphs.

       81.    The Defendants did not compensate Plaintiff any wage whatsoever for all

hours worked in her final week of work for Defendants.

       82.    The Defendants’ failure to pay Plaintiff any wage whatsoever for her final

week of work for Defendants violated the FLSA, 29 U.S.C. § 206.

       83.    As such, Defendants owe Plaintiff the full minimum wage for all hours

worked in her final workweek for Defendants.

       84.    Defendants knew that – or acted with reckless disregard as to whether –

their refusal or failure to properly compensate Plaintiff over the course of her

employment would violate federal and state law, and Defendants were aware of the




                                         13
Case 1:20-cv-00117-STV Document 1 Filed 01/15/20 USDC Colorado Page 14 of 18




FLSA minimum wage requirements during Plaintiff’s employment. As such, Defendants’

conduct constitutes a willful violation of the FLSA.

       85.    Plaintiff is therefore entitled to compensation for her unpaid wages at an

hourly rate, to be proven at trial, plus an additional equal amount as liquidated

damages, together with interest, reasonable attorneys’ fees, and costs pursuant to 29

U.S.C. § 216(b).

       WHEREFORE, Plaintiff, Winterwheat Marquez, respectfully request that this

Court grant relief in her favor, and against Defendants, for compensation for unpaid

wages, plus an additional equal amount as liquidated damages, prejudgment and post-

judgment interest, reasonable attorneys’ fees, costs, and disbursements of this action,

and any additional relief this Court deems just and proper.

                    COUNT TWO: FAIR LABOR STANDARDS ACT
                          FAILURE TO PAY OVERTIME

       86.    Plaintiff realleges and incorporates by reference all allegations in all

preceding paragraphs.

       87.    The Defendants did not compensate Plaintiff one and one-half times her

regular rate of pay for all hours worked in excess of 40 hours in a given workweek.

       88.    The Defendants’ failure to pay Plaintiff one and one-half times her regular

rate of pay for all hours worked in excess of 40 hours in workweek violated the FLSA,

29 U.S.C. § 207.

       89.    As such, Defendants owe Plaintiff one and one-half her regular rate of pay

for all hours worked in excess of 40 hours in a workweek and one and one-half times.




                                         14
Case 1:20-cv-00117-STV Document 1 Filed 01/15/20 USDC Colorado Page 15 of 18




       90.    Defendants knew that – or acted with reckless disregard as to whether –

their refusal or failure to properly compensate Plaintiff over the course of their

employment would violate federal and state law, and Defendants were aware of the

FLSA overtime wage requirements during Plaintiff’s employment. As such, Defendants’

conduct constitutes a willful violation of the FLSA.

       91.    Plaintiff is therefore entitled to compensation for her unpaid overtime

wages at an hourly rate, to be proven at trial, plus an additional equal amount as

liquidated damages, together with interest, reasonable attorneys’ fees, and costs

pursuant to 29 U.S.C. § 216(b).

       WHEREFORE, Plaintiff, Winterwheat Marquez, respectfully request that this

Court grant relief in their favor, and against Defendants, for compensation for unpaid

overtime wages, plus an additional equal amount as liquidated damages, prejudgment

and post-judgment interest, reasonable attorneys’ fees, costs, and disbursements of this

action, and any additional relief this Court deems just and proper.

                   COUNT THREE: COLORADO WAGE CLAIM ACT
                       FAILURE TO PAY MINIMUM WAGE

       92.    Plaintiff realleges and incorporates by reference all allegations in all

preceding paragraphs.

       93.    The Entity Defendants did not compensate Plaintiff for any time worked

whatsoever for her final week of work for Defendants.

       94.    The Entity Defendants’ failure to pay Plaintiffs the applicable minimum

wage for this time violated the CMWA, C.R.S. § 8-6-104.




                                         15
Case 1:20-cv-00117-STV Document 1 Filed 01/15/20 USDC Colorado Page 16 of 18




       95.    As such, the Entity Defendants owe Plaintiff the full applicable minimum

wage for such time Plaintiff performed work for Defendants.

       96.    Defendants knew that – or acted with reckless disregard as to whether –

their refusal or failure to properly compensate Plaintiff over the course of her

employment would violate federal and state law, and Defendants were aware of the

FLSA and CMWA’s wage requirements during Plaintiff’s employment. As such, the

Entity Defendants’ conduct constitutes a willful violation of the CMWA.

       97.    Plaintiff is therefore entitled to compensation for the full minimum wage at

an hourly rate, to be proven at trial, together with interest, reasonable attorneys’ fees,

and costs pursuant to the CMWA, C.R.S. § 8-6-118.

       WHEREFORE, Plaintiff, Winterwheat Marquez, respectfully request that this

Court grant relief in their favor, and against Defendants, for compensation for unpaid

overtime wages, plus prejudgment and post-judgment interest, reasonable attorneys’

fees, costs, and disbursements of this action, and any additional relief this Court deems

just and proper.

                   COUNT FOUR: COLORADO WAGE CLAIM ACT
                           FAILURE TO PAY WAGES

       98.    Plaintiff realleges and incorporates by reference all allegations in all

preceding paragraphs.

       99.    The Entity Defendants did not compensate Plaintiff for any time

worked whatsoever for her final week of work for Defendants.

       100.   Plaintiff’s compensation was due on her next regular paydate, November

11, 2019.



                                         16
Case 1:20-cv-00117-STV Document 1 Filed 01/15/20 USDC Colorado Page 17 of 18




        101.   Defendants’ check returned due to insufficient funds on November 20,

2019.

        102.   On November 22, 2019, Plaintiff contacted Defendants and made a

written demand for payment.

        103.   To date, Plaintiff has not received any compensation for her final week of

work for Defendants.

        104.   Defendants’ failed to timely compensate Plaintiff all wages owed in

violation of C.R.S. § 8-4-109.

        105.   Defendants knew that – or acted with reckless disregard as to whether –

their refusal or failure to properly compensate Plaintiff her final paycheck would violate

federal and state law, and Defendants were aware of the FLSA and CMWA’s wage

requirements during Plaintiff’s employment. As such, Defendants’ conduct constitutes a

willful violation of the CMWA.

        106.   Plaintiff is therefore entitled to compensation for her unpaid wages at an

hourly rate, to be proven at trial, plus an additional amount equal to 125% of the unpaid

wages as liquidated damages, together with interest, reasonable attorneys’ fees, and

costs pursuant to C.R.S. § 8-4-109. Plaintiff is further entitled to an additional 50% of

the liquidated damages penalty as a result of the Entity Defendants’ willful violation.

        WHEREFORE, Plaintiff, Winterwheat Marquez, respectfully request that this

Court grant relief in their favor, and against Defendants, for compensation for unpaid

wages, plus an additional amount equal to 125% of the unpaid wages as liquidated

damages, an additional 50% of the liquidated damages due to the willful nature of the




                                         17
Case 1:20-cv-00117-STV Document 1 Filed 01/15/20 USDC Colorado Page 18 of 18




violation, prejudgment and post-judgment interest, reasonable attorneys’ fees, costs,

and disbursements of this action, and any additional relief this Court deems just and

proper.



                                JURY TRIAL DEMAND

      Plaintiffs demand a jury on all issues so triable.




      RESPECTFULLY SUBMITTED this January 15, 2020.

                                          BENDAU & BENDAU PLLC

                                          By: /s/ Christopher J. Bendau
                                          Clifford P. Bendau, II (AZ No. 030204)
                                          Christopher J. Bendau (AZ No. 032981)
                                          BENDAU & BENDAU PLLC
                                          P.O. Box 97066
                                          Phoenix, Arizona 85060
                                          Telephone: (480) 382-5176
                                          Fax: (480) 304-3805
                                          Email: cliffordbendau@bendaulaw.com
                                                  info@bendaulaw.com


                                          THE LAW OFFICES OF SIMON & SIMON
                                          By: /s/ James L. Simon
                                          James L. Simon (OH No. 0089483)
                                          6000 Freedom Square Dr.
                                          Independence, OH 44131
                                          Telephone: (216) 525-8890
                                          Facsimile: (216) 642-5814
                                          Email: jameslsimonlaw@yahoo.com
                                          Attorneys for Plaintiff




                                        18
